DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 6/9/2022, 4/10/2022, 3/16/2022 and 
10/28/2021 have been entered.  Claims 1-15 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,185,449. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially reciting the same limitaitons.
Claim 1 is rejected in view of claim 1 of the ‘449 in that they recite: 
Claim 1 of the Instant Application
 Claim 1 of the ‘449 Patent
1. An agent activated non-metal antenna for an ultra-high frequency (UHF) wireless sensor having a radio frequency identification (RFID) tag in electronic communication with the non-metal antenna, and a wireless data communication integrated circuit (IC), the non-metal antenna comprising: 

a conductive stimuli-responsive hydrogel material configured to be inactive prior to an interaction with an activating agent and active upon the interaction with the activating agent, 

wherein the non-metal antenna is further configured to transmit power to turn on the wireless data communication IC only when the non-metal antenna is active upon interaction with the activating agent.
1. An ultra-high frequency (UHF) wireless sensor comprising: 

an agent activated non-metal antenna, further comprising a conductive stimuli-responsive hydrogel material; and 

a radio frequency identification (RFID) tag in electronic communication with the non-metal antenna, further comprising a wireless data communication integrated circuit (IC); 

wherein the non-metal antenna is configured to be inactive prior to an interaction with an activating agent and active upon the interaction with the activating agent, wherein the wireless data communication IC receives power to turn on from the agent activated non-metal antenna, and wherein the agent activated non-metal antenna only transmits the power to turn on the wireless data communication IC when the non-metal antenna is active upon interaction with the activating agent.


	Although the claim languages are not identical, it would have been obvious that claim 1 of the ‘449 patent recites all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application.
	Claim 2 is reject in view of claim 1 of the ‘449 patent. 
	Claim 3 is reject in view of claim 1 of the ‘449 patent. 
	Claim 4 is reject in view of claim 1 of the ‘449 patent. 
	Claim 5 is reject in view of claim 1 of the ‘449 patent. 
	Claim 6 is reject in view of claim 1 of the ‘449 patent. 
	Claim 7 is reject in view of claim 1 of the ‘449 patent. 
	Claim 8 is reject in view of claim 1 of the ‘449 patent. 
	Claim 9 is reject in view of claim 1 of the ‘449 patent. 
	Claim 10 is reject in view of claim 1 of the ‘449 patent. 
	Claim 11 is reject in view of claim 1 of the ‘449 patent. 
	Claim 12 is reject in view of claim 1 of the ‘449 patent. 
	Claim 13 is reject in view of claim 1 of the ‘449 patent. 
	Claim 14 is reject in view of claim 1 of the ‘449 patent. 
	Claim 15 is reject in view of claim 1 of the ‘449 patent. 
	Claim 2 is reject in view of claim 1 of the ‘449 patent. 
	Claim 2 is reject in view of claim 1 of the ‘449 patent. 
The claim set of the ‘499 patent is herein attached for further reviews:
1. An ultra-high frequency (UHF) wireless sensor comprising: an agent activated non-metal antenna, further comprising a conductive stimuli-responsive hydrogel material; and a radio frequency identification (RFID) tag in electronic communication with the non-metal antenna, further comprising a wireless data communication integrated circuit (IC); wherein the non-metal antenna is configured to be inactive prior to an interaction with an activating agent and active upon the interaction with the activating agent, wherein the wireless data communication IC receives power to turn on from the agent activated non-metal antenna, and wherein the agent activated non-metal antenna only transmits the power to turn on the wireless data communication IC when the non-metal antenna is active upon interaction with the activating agent.
2. The sensor of claim 1, wherein the activating agent comprises moisture.
3. The sensor of claim 1, wherein the activating agent comprises an acid and/or base detecting material.
4. The sensor of claim 1, wherein the activating agent comprises a chemical detecting material.
5. The sensor of claim 1, wherein the hydrogel material is configured to expand upon interaction with the activating agent.
6. The sensor of claim 1, wherein the hydrogel material is arranged in a powdery state on a base material.
7. The sensor of claim 6, wherein the base material comprises a fabric.
8. The sensor of claim 6, wherein the hydrogel material is arranged in a shape of an RFID antenna.
9. The sensor of claim 1, further comprising a metal antenna in communication with the non-metal antenna.
10. The sensor of claim 1, wherein the RFID tag is a passive RFID tag.
11. The sensor of claim 10, wherein the RFID tag is configured to vary impedance in response to sensing of the activating agent.
12. The sensor of claim 1, wherein the power to turn on the wireless data communication IC derives from a reader that is separate from the sensor, where the non-metal antenna receives electromagnetic energy from the separate reader and uses this energy to drive and transmit the power transmitted to turn on the wireless data communication IC when the non-metal antenna is active.
13. An ultra-high frequency (UHF) sensor system comprising: an agent activated non-metal antenna, further comprising a conductive stimuli-responsive hydrogel material; a radio frequency identification (RFID) tag in electronic communication with the non-metal antenna further comprising a wireless data communication integrated circuit (IC); an RFID tag reader configured to interrogate and read the RFID tag; and an RFID reader-antenna in electrical communication with the RFID tag reader, wherein the non-metal antenna is configured to not respond to an interrogation from the RFID tag reader prior to an interaction with an activating agent and configured to respond to the interrogation from the RFID tag reader upon the interaction with the activating agent, wherein the RFID tag receives power to turn on from the agent activated non-metal antenna, and wherein the agent activated non-metal antenna can only transmit the power to turn on the wireless data communication IC when the non-metal antenna is active from interaction with the activating agent.
14. A method for detecting moisture in a fabric, comprising the steps of: embedding a sensor comprising a radio frequency identification (RFID) tag comprising a wireless data communication IC chip in the fabric; embedding a moisture activated non-metal antenna in the fabric, the antenna further comprising a moisture responsive hydrogel material in a semi-solid state, wherein the antenna is configured to be inactive prior to an interaction with moisture and active upon the interaction with moisture; and periodically interrogating the RFID tag with an RFID reader wherein the RFID tag receives power to turn on from the moisture activated non-metal antenna, and wherein the moisture activated non-metal antenna can only transmit the power to turn on the RFID tag when the non-metal antenna is active from interaction with the moisture.
15. The method of claim 14, further comprising the step of adding an activating agent to the fabric.
16. The method of claim 14, further comprising the step of: determining a signal parameter of the signal from the sensor; and comparing the signal parameter to a signal parameter threshold.
17. An ultra-high frequency (UHF) wireless sensor comprising: an agent activated antenna, further comprising: a first portion comprising a non-metal stimuli-responsive hydrogel material that becomes conductive in response to an activating agent; and a second portion comprising a conductive metal arranged in contact with the first portion; and a radio frequency identification (RFID) tag in electronic communication with the non-metal antenna, the RFID tag further comprising a wireless data communication integrated circuit (IC) in electronic communication with the RFID tag, wherein the antenna is configured to be inactive prior to an interaction by the first portion with the activating agent and active upon the interaction by the first portion with the activating agent, wherein the wireless data communication IC receives power to turn on from the agent activated antenna, and wherein the agent activated antenna only transmits the power to turn on the wireless data communication IC when the antenna is active upon interaction with the activating agent.
18. The sensor of claim 17, wherein the power to turn on the wireless data communication IC derives from a reader that is separate from the sensor, where the antenna receives electromagnetic energy from the separate reader and uses this energy to drive and transmit the power transmitted to turn on the wireless data communication IC when the antenna is active.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2876